Case 5:18-cv-00042-gwc Document 54 Filed 09/09/20 Page 1of 3

 

UNITED STATES DISTRICT COURT

FOR THE Somers
DISTRICT OF VERMONT CULU SEP 9 PM 2:47
JAMES DOWD, ) ee
Plaintiff, ) SWE?
)
Vv. ) Case No. 5:18-cv-42
)
VERMONT MUTUAL INSURANCE )
COMPANY, )
)
Defendant. )

ORDER ON RENEWED MOTION FOR PARTIAL SUMMARY JUDGMENT AND
MOTION TO SCHEDULE TRIAL DATE
(Docs. 42, 53)

This underinsured motorist insurance case arises from a motor vehicle collision in
February 2016 in North Miami Beach, Florida. There were two drivers—Yaakov Dov and
plaintiff James Dowd. Mr. Dov was insured by Liberty Mutual which has paid the policy limit
of $100,000 to Mr. Dowd. At the time of the collision, Mr. Dowd was insured by Defendant
Vermont Mutual Insurance Company (“Vermont Mutual”). His policy includes underinsured
motorist (““UIM”) coverage.

Mr. Dowd has filed suit against Vermont Mutual on essentially two theories: breach of
contract for coverage due under the UIM provisions of his auto policy and bad faith or breach of
the implied covenant of good faith and fair dealing for refusal to pay. (See generally Doc. 1.)
Vermont Mutual responds that the accident was in its view a minor event which did not cause
serious injury to Mr. Dowd and that it undertook an appropriate investigation of its insured’s
claim.

The court previously ruled that the case is governed by New Hampshire law and that

New Hampshire law does not recognize a first-party bad faith insurance claim but does recognize
Case 5:18-cv-00042-gwc Document 54 Filed 09/09/20 Page 2 of 3

a cause of action for breach of the implied covenant of good faith and fair dealing. (See

Doc. 27.) Defendant has filed a “Renewed Motion for Partial Summary Judgment,” which again
seeks a ruling that Defendant’s exposure in this case is limited to the amount of the UIM
insurance coverage. (Doc. 42.) Plaintiff filed a motion to schedule a trial date when civil trials
resume. (Doc. 53.)

Rather than revisit familiar arguments about whether New Hampshire law permits an
insured to seek damages for the insurer’s conduct in investigating and responding to a first party
claim, the court proposes bifurcation of the case into two halves: (1) a jury trial on liability and
damages with respect to the Florida auto accident; and (2) a summary judgment ruling or jury
trial later on the availability of consequential damages for breach of the implied covenant.

From the court’s perspective, bifurcation has several advantages:

e It avoids the difficulty of trying the liability and damages case to a jury which also
hears about the claims process, reserves, offers, and the other activities of an auto
liability insurer. The first jury would only be asked to determine whether the accident
occurred as a result of Mr. Dov’s negligence and, if so, the full amount of personal
injury damages.

e The first jury verdict could eliminate any need for the second trial if the amount of
damages is less than the $100,000 already paid to Plaintiff. The verdict would also
provide a basis for possible settlement, especially if it was close to the $100,000
figure.

e The legal issues raised in the renewed motion for partial summary judgment will not
be affected by a delay while the liability and damages issues are tried. The first trial
will also be considerably shorter than a trial on both claims, even if it were possible to
try the liability and damages issues and the covenant of good faith issues to the same
jury.

Conclusion

Since counsel has not had an opportunity to evaluate this proposal, the court allows 30

days from the date of this Order for each side to file a memorandum supporting or opposing
Case 5:18-cv-00042-gwc Document 54 Filed 09/09/20 Page 3 of 3

bifurcation. Alternatively, the parties are free to talk and submit a joint stipulated response. The
court will wait to hear from both sides before making a final decision about bifurcation.

Dated at Rutland, in the District of Vermont, this 9" day of September, 2020.

 

Geoffrey W. Crawford, Chief Judge
United States District Court
